Citation Nr: 0335318	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  95-32 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for vertigo, to include 
as due to an ear disorder.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




REMAND

On April 25, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran had active duty in the 
United States Army Reserves from November 
1990 to June 1991.  The veteran states 
that he suffered the following 
disabilities or injuries while in 
service: headaches, vertigo, and ear 
disorder.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and obtain the 
following service records:  all service 
medical records.  If no service records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

2.  Refer the claims file to the 
physician who performed the ear disease 
examination of October 2001, if he is 
available.

This physician should be asked to prepare 
a supplement to his October 2001 
examination report that addresses the 
topics set forth below.  If the physician 
determines that the supplement cannot be 
prepared adequately with the information 
of record, he may recall the veteran for 
another ear disease examination.

In the supplemental examination report, 
the physician should address each of 
these questions in turn and should state 
the reasons and findings on which his 
opinion or other commentary is based:

(i)  Does the veteran have Meniere's 
disease, identified during the October 
2001 VA examination as a possible 
etiology of his severe chronic vertigo, 
and if so,

(A)  is the tinnitus found during the 
October 2001 VA examination a 
manifestation of the Meniere's disease, 
and

(B)  is the severe chronic vertigo found 
during the October 2001 VA examination a 
manifestation of the Meniere's disease?

(ii)  Does the veteran have a vestibular 
disorder of the ears or ear, identified 
during the October 2001 VA examination as 
a possible etiology of his severe chronic 
vertigo, and if so,

(A)  is the tinnitus found during the 
October 2001 VA examination a 
manifestation of the vestibular disorder, 
and

(B)  is the severe chronic vertigo found 
during the October 2001 VA examination a 
manifestation of the vestibular disorder?

(iii)  Is the severe chronic vertigo 
found during the October 2001 VA 
examination otherwise related to the 
tinnitus found during the October 2001 VA 
examination, either because they are 
manifestations of the same disease or 
injury or because the tinnitus has 
brought about the vertigo?  If tinnitus 
and severe chronic vertigo are 
manifestations of the same disease or 
injury, what is the disease or injury?

(iv)  Is it at least as likely as not (50 
percent or better) that the tinnitus 
identified during the October 2001 VA 
examination is etiologically related to 
an injury or a disease that the veteran 
incurred during his service from December 
1984 to March 1988?

(v)  Does the veteran have another 
disease, or an injury, of the ear or 
ears, and if so, what is that disease or 
injury, and

(A)  is the severe chronic vertigo found 
during the October 2001 VA examination a 
manifestation of, or etiologically 
related to, that disease or injury, and

(B)  is it at least as likely as not (50 
percent or better) that the disease or 
injury has its origin in an incident of 
the veteran's service from December 1984 
to March 1988, and

(C)  if the veteran currently has a 
disease of the ear or ears to which his 
vertigo is attributable, does that 
disease represent an organic disease of 
the central nervous system?

Send the claims folder to the examiner 
for review of pertinent documents.  All 
tests and studies thought necessary by 
the examiner should be performed.

3.  If the VA physician who performed the 
October 2001 VA ear disease examination 
is not available, refer the claims file 
to another VA specialist in diseases of 
the ear, to include any private 
specialist retained by VA to give 
examinations, for the performing of an 
ear disease examination to determine the 
relationship, if any, between any 
vertigo, including as due to an ear 
disorder, exhibited by the veteran and a 
disease or injury incident to his 
service.

The examination report should include 
answers to each of the questions set 
forth in paragraph 2 above.

Send the claims folder to the examiner 
for review of pertinent documents.  All 
tests and studies thought necessary by 
the examiner should be performed.

4.  Schedule the veteran for a 
neurological examination to determine the 
relationship, if any, between any 
vertigo, including as due to an ear 
disorder, exhibited by the veteran and a 
disease or injury incident to his 
service, and to determine the 
relationship, if any, between any 
headaches exhibited by the veteran and a 
disease or injury incident to his 
service.  The examination must be 
conducted by a VA neurologist, including 
any private neurologist retained by VA to 
give examinations.

The neurological examination should be 
performed after the evaluation requested 
in paragraph 2 or paragraph 3 above, as 
the case may be, has been performed and a 
copy of the report of that evaluation has 
been made available to the neurologist.

(i)  The portion of the examination 
report concerning vertigo should include 
answers to each of the questions set 
forth in paragraph 2 above.  In addition, 
the neurologist should offer an opinion 
as to whether it is at least as likely as 
not (50 percent or better) that vertigo, 
if exhibited by the veteran, is 
etiologically related to a disease or 
injury that he incurred during his 
service or to a disease of the central 
nervous system that he incurred either 
during service or within one year after 
his separation from any period of 
service.

(ii)  The portion of the examination 
report concerning headaches should state 
whether the veteran currently has a 
clinically recognized headache disorder, 
and if so, should contain a diagnosis 
that clarifies the nature of the 
disorder.  If it is found that the 
veteran currently suffers from a headache 
disorder, the examination report should 
contain an opinion as to whether it is at 
least as likely as not (50 percent or 
better) that the headache disorder is 
etiologically related to a disease or 
injury that he incurred during his 
service or to a disease of the central 
nervous system that he incurred either 
during service or within one year after 
his separation from service.

Send the claims folder to the examiner 
for review of pertinent documents.  All 
tests and studies thought necessary by 
the examiner should be performed.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



